      Case 21-00388-NGH         Doc 30     Filed 08/05/21 Entered 08/05/21 11:52:40             Desc
                                               Page 1 of 4

Kathleen A. McCallister
R




Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO


    IN RE:                                                 CHAPTER 13

    LELA BEYER                                             CASE NO. 21-00388-NGH


                         TRUSTEE’S OBJECTION TO CONFIRMATION

        NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United States
Bankruptcy Court for the District of Idaho and as for her Objection to Confirmation states as follows:
         1.      The debtor(s) filed for Chapter 13 relief on 06/16/2021.
         2.      The 341 (a) Meeting of Creditors held on 07/12/2021.
                       ☒       Concluded
                       ☐       Taken off calendar
                       ☐       Continued to
         3.      The plan filed 06/16/2021 by the Debtor(s) fails to meet confirmation
                 requirements.
         4.      The trustee objects to confirmation of the Chapter 13 Plan for the following
                 reasons:
                 ☐ The debtor(s) failed to appear [11 USC 341(a)].
                 ☒ The Chapter 13 Plan unfairly discriminates against a class of general
                       unsecured claims [11 USC 1322(b)(1)]. Per the plan trustee is not to pay the
claim of Navient no. 6 because she states it is not due until 2023 but has not provided proof that it is
not due yet and has not indicated how it will be paid when it is due during the term of her plan. The
debt is for a student loan for debtor’s adult son.
                 ☐ The debtor(s) plan fails to provide for the following secured debt(s):
                 ☐ Plan fails to provide for full payment of all claims entitled to priority as
                       required by Section 507(a).
                 ☐ The post-petition payments to secured creditors are delinquent.
                 ☐ The proposed Chapter 13 Plan is not feasible as the debtor(s) lacks
                       sufficient regular income [11 USC 109(e)]
                 ☐ The debtor(s) is/are delinquent in the Chapter 13 Plan payments.
                 ☐ Notice fails to comply with Rule 7004 as to the following creditors:
                 ☐ The proposed Chapter 13 Plan is underfunded.
                       ☐ See attached Trustee’s plan review form.
    Case 21-00388-NGH         Doc 30     Filed 08/05/21 Entered 08/05/21 11:52:40 Desc
                                             Page 2 of 4
               ☒    The trustee objects to the exemption(s) claimed [B.R. 4003(b)] on past due child
support.
                ☐   The following assets are missing from Schedules A/B:
                ☐   The debtor(s) has/have failed to file Chapter 13 Plan in good faith:
                ☒   The Statement of Financial Affairs must be amended to include: Self-employment
income not listed

               ☒ Proposed Chapter 13 plan fails to meet liquidation value [11 USC 1325 (a)(4)] (if
trustee succeeds on her objection to exemption.
                     ☐       Non-exempt equity $* Plan paying $*
                     ☒       Must be 100%.
                     ☐       Must be 100% with interest.
                     ☐       Other:

               ☒    Proposed Chapter 13 plan fails to provide that all of debtor(s)’ projected
                    disposable income to be received during the applicable commitment period will
                    be applied to make payments to unsecured creditors under the plan, [11 USC
                    1325 (b)(1)(B)] or no cause to extend.
                    ☒       Income higher for:
                            ☒ Debtor: self-employment income not listed
                            ☐ Co-debtor:
                    ☐       Unreasonable expenses:
                    ☐       Proof of expenses required:
                    ☐       Tax Refunds should be paid into plan in addition to plan payments.
                    ☐       Debtor(s) are contributing to voluntary retirement accounts.
                    ☐       Debtor(s) are paying secured claims directly, plan payments will need to
                            increase once the following secured claims have been paid in full.
                    ☐       Debtor or co-debtor is unemployed/underemployed, debtor(s) will need to
                            file an amended schedule I if there is a change.
                    ☒       Other: Debtor states the only one that resides with her is her son Aaron
                    and he contributes by paying the water bill. However, she provided a bank
                    statement for herself and Ryan Magana at her address and she provided a Verizon
                    statement in the name of Carol Ramirez at her same physical address. Trustee
                    needs to know who Ryan Magana and Carol Ramirez are, if they reside with the
                    debtor and if they contribute to the household.

                ☒ Other confirmation issues: Maxx pm claim no. 5 filed a priority claim that is not
provided for. It does not appear to be an actual priority and must be objected to.

       5.      ☒     Above Median Debtor
                           ☐     Plan proposed is not 60 months.
                           ☒     Plan payment is insufficient – debtor(s) are not meeting the
                                 disposable income requirement of Form 122C.Debtor has a
                                 disposable income requirement of 1081.33 per month or $64,879
                                 but the plan pays only $24,413.61 to unsecured creditors
                           ☐     Following expenses are inconsistent between schedules I/J and
                                 Form 122C:
    Case 21-00388-NGH          Doc 30      Filed 08/05/21 Entered 08/05/21 11:52:40 Desc
                                               Page 3 of 4
                             ☒       Following lines are incorrect on Form 122C: self-employment
                                     income not listed
                             ☒       Amended Form 122C Required. Self-employment income not
                                     listed
                             ☒       Other: Disposable income listed as $2297 but plan payment
                                     proposed at only $1200 per month.


       6.      ☒    Debtor(s) have failed to produce the following documents required
                    by 11 USC 1308(a)2, 521(e)2(A) and 521(a)1(B)iv:
                    ☒       Proof that the debtor(s) filed the last 4 years of tax returns pursuant to
                            11 USC§1307(e). Trustee is missing tax returns for: tax return is
incomplete and does not include all schedules primarily missing “the attached statement” containing
the self-employment income or schedule C.
                    ☐       Paycheck stubs or proof of current income– Pursuant to 11 USC 521.
                            Trustee is missing:
         7.    ☐ The debtor(s) has/have failed to cooperate with the trustee [11 USC 521
                            (3)] as the following document(s) was/were not provided:
                            ☐        Divorce decree(s) and/or child support order(s).
                            ☐        Amended schedule H listing name and address of any co-
                                     debtor(s).
                            ☐        Bank statements from the date of filing and the 90 days prior to
                                     filing. Trustee is missing the following statements:
                            ☒        copies of probate documents for husbands estate.
                            ☐        Proof of Income from: self-employment
                            ☐        Automobile installment contracts for all automobiles to be paid
                                     through paragraphs 3.1 or 3.3 of the plan.
                            ☐        Profit and Loss statements from the six months prior to filing and
                                     corresponding business bank statements, if applicable.
                            ☐        Business Questionnaire and all necessary attachments.

        8.      X     Debtor(s) self-employed: debtor(s) will need to provide periodic business reports
to the Trustee’s office during the term of the plan unless plan pays 100% to unsecured creditors.

       WHEREFORE, the trustee objects to confirmation of the Chapter 13 Plan for the foregoing
reasons.

       DATED: August 5, 2021

                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
    Case 21-00388-NGH          Doc 30     Filed 08/05/21 Entered 08/05/21 11:52:40     Desc
                                              Page 4 of 4


                                   CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on August 5, 2021, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

JOHN O. AVERY
Attorney at Law
joa@averylaw.net



AND I FURTHER CERTIFY that on such date I served the foregoing on the following non CM/ECF
Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

  LELA BEYER
  605 W. ARCHERFILED ST.
  MERIDIAN, ID 83646

                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
